--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
Exhibit 10.13


BOARD ATTENDANCE AND COMPENSATION POLICY, AS AMENDED


 
 
1.      PURPOSE AND CONTENTS


General


This section outlines the Summit Financial Group and its subsidiaries Board
Attendance and Compensation Policy, formalized by the Board of Directors of
Summit Financial Group, Inc. on the date indicated above.


Topics covered in this policy are:
 


Retainer and Fees for Subsidiary Board Members
Topic 2
Retainer and Fees for Summit Board Members
Topic 3
Meeting Fees for Division Board Members
Topic 4
Employee-Directors
Topic 5
Expense Reimbursement
Topic 6
Payment by Direct Deposit and Deferral of Payments
Topic 7
Attendance
Topic 8
Renomination
Topic 9
Mandatory Retirement
Topic 10
Benefits
Topic 11
Deferred Compensation Plan
Topic 12
Stock Requirements
Topic 13



Effective Date


All employees of Summit Financial Group, Inc., herein referred to as the
“Summit”, must comply with the terms of this policy immediately.  Managers,
employees and technical personnel must modify system configurations and
procedures, if necessary, to comply with the terms of this plan within 10
business days.

 
2.      RETAINER AND FEES FOR SUBSIDIARY BOARD MEMBERS


Members of the board of directors of the subsidiaries of Summit will be paid
retainer fees based on the asset size for each bank as of December 31st of the
prior year, as follows:






Asset Size of Bank
Annual Retainer
Fee Per Meeting
Up to $100 Million
$2,000
$125 per meeting attended
$101 Million - $250 Million
$3,000
$125 per meeting attended
$250 Million and Over
$5,000
$125 per meeting attended




In addition to the above retainer fees and fees per board meeting attended,
board committee members will also be paid $100 per committee meeting
attended.  Members of board committees may attend committee meetings in person
or by video conference.  Any member of any board or committee may attend
meetings by telephone, but payment will be made for only one board meeting and
one committee meeting in any given year where attendance is by telephone.

 
3.      RETAINER AND FEES FOR HOLDING COMPANY BOARD MEMBERS


Summit board members will be paid as follows:
·  
$1,100 per board meeting attended;

·  
$150 per committee meeting attended (other than Audit Committee and Compensation
and nominating Committee);

·  
$750 per Audit Committee meeting attended;

·  
$750 per Compensation and Nominating Committee attended.



Members of the board of directors of Summit may attend board meetings or
committee meetings in person or by video conference.  Any member of any board or
committee may attend meetings by telephone, but payment will be made for only
one (1) board meeting and one (1) committee meeting in any given year where
attendance is by telephone.  Notwithstanding the foregoing, members of the Audit
Committee should not attend meetings by telephone.  In addition, Audit Committee
members shall receive no other remuneration other than the retainer fees and
fees per meeting set forth herein for serving on the Audit Committee.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
4.      MEETING FEES FOR DIVISION BOARD MEETINGS


The Chairman of each division shall appoint individuals to serve as a member of
the division board of directors.  Each division board member shall serve for a
term of two (2) years and may be re-appointed for an additional two-year
term.  The division board of directors shall operate solely as an advisory board
and shall have no authority to manage the business and property of Summit or its
subsidiaries or to direct the operations of Summit or its subsidiaries.  Members
of each division board of directors shall not be paid a retainer fee; however
each member of the division board of directors shall be paid $100 per division
meeting attended.  The $100 fee per meeting shall only be paid to the members of
the division board of directors who attend the division meetings in person and
not by telephone.

 
5.      EMPLOYEE-DIRECTORS


If an individual is a member of the board of directors of Summit or any of its
subsidiaries and is also an employee of Summit or any of its subsidiaries, then
such employee/director shall be paid the retainer fees and the fees for each
board meeting attended as set forth above; however, such employee/director shall
not be paid the fees for each committee meeting attended.

 
6.      EXPENSE REIMBURSEMENT


Any member of the board of directors of Summit or any of its subsidiaries who
must travel in excess of sixty (60) miles round trip from his primary residence
or place of business to attend a board meeting or committee meeting is eligible
for reimbursement of direct expenses including, but not limited to, mileage and
hotel expenses.  Requests must be filed within 90 days of meeting date.  Forms
are available from the Human Resources Department for this purpose.

 
7.      PAYMENT BY DIRECT DEPOSIT AND DEFERRAL OF PAYMENTS


The retainer fees and per meeting fees described above may be paid by direct
deposit into each board member’s Summit Financial Group, Inc. subsidiary bank
account.  If the board member is on a subsidiary board and is a participant in
the Director Deferral Plan, then the compensation may be deferred.  A direct
deposit to a board member’s account will be made on the last day of the month;
however, if the last day of the month falls on a weekend, the direct deposit
will be made on the previous Friday.  If the meeting date falls after the
deadline for payroll, payments will be made the following month for attendance
at a meeting.

 
8.      ATTENDANCE


Summit owns all of the shares of stock of each of its subsidiaries, and
therefore, Summit has the power to elect the directors of each of its
subsidiaries.   Members serving on the board of directors of each of Summit’s
subsidiaries serve at the will and pleasure of the board of directors of
Summit.  Serving on the board of directors of a financial institution is a very
serious commitment.  In order to do the job properly, directors must set aside
the time to attend the board and committee meetings.  If a director fails to
attend at least 70% of the board and committee meetings of which he is a member
for any given calendar year, then the director will be placed on attendance
probation.  If a director does not attend at least 70% of the board and
committee meetings for two consecutive years, then the board will ask the
individual to resign unless the director submits a good reason for his or her
absence.  Acceptable reasons for failing to attend board and committee meetings
include, but are not limited to, public service, personal health problems, or
family health problems.  The Human Resources Department will send out an
attendance summary at the end of June and December of each calendar year
detailing the directors’ attendance at board and committee meetings.

 
9.      RENOMINATION


Each year, the Nominating Committee will meet to assess the performance of all
board members and make a recommendation to the full board of Summit as to which
board members should be renominated.  The Nominating Committee will assess
whether each member is continuing to fulfill his or her fiduciary duties to the
board.  Additionally the Nominating Committee will assess the contribution by
said board members to furthering the mission of their respective bank.
 
 
 
 

--------------------------------------------------------------------------------

 

 
10.   MANDATORY RETIREMENT


Members of the Board of Directors of Summit and its subsidiaries are subject to
a mandatory retirement age of 70.  When a Summit or subsidiary bank board member
reaches age 70, he/she will not be renominated.  The following exceptions have
been made to this requirement:


1.  
Members of the board of directors of Summit who were board members of Potomac
Valley Bank and who were the age of 60 at the time of the Potomac Valley Bank
merger into Summit may be re-nominated until the age 80, provided such board
member’s service is consistent with prudent banking practices and such board
member fulfills his or her fiduciary duty to Summit to Summit’s satisfaction.



2.  
Any member of the board of directors of Summit or any of its subsidiaries who
remains an active employee of Summit or any of its subsidiaries is not subject
to mandatory retirement because of age.



3.  
The mandatory retirement age of 70 shall not apply to any member of the board of
directors of Summit  who at the time he or she is elected is less than 70 years
of age, but who as a result of the three year term, will attain the age of 70
during the three year term.   Such member shall also be permitted to serve as a
member of the board of directors of any of Summit’s subsidiaries until such time
as such member’s term expires on the board of directors of Summit.



4.  
The division board members are not subject to mandatory retirement because of
age.


 
11.   BENEFITS


Individuals who were members of either the South Branch Valley National Bank
board or members of the Potomac Valley Bank board at the time of merger, will
continue benefits provided before the merger until their mandatory retirement
from the board.  At retirement, the board member may continue their benefits
through Summit provided the board member pays 100% of the premium of the
benefit.


Any future offer of benefits will be reviewed and approved by the Compensation
Committee before being offered to the board members.

 
12.   DEFERRED COMPENSATION PLAN


A deferred compensation plan (“Director Deferred Compensation Plan”) for the
members of the board of directors of the subsidiaries of Summit was established
to allow members of the board of directors of the subsidiaries of Summit to
defer their  compensation.  For further details please refer to the Director
Deferred Compensation Plan.

 
13.   STOCK REQUIREMENTS


In order to be elected to and maintain a seat on the board of directors of
Summit or any of its subsidiaries, a member must hold in his or her own right, a
minimum number of shares of the stock of Summit. Regulations promulgated by West
Virginia law set forth the minimum number of shares that must be owned by each
director.  Qualifying share ownership for directors of Summit Community Bank are
governed by West Virginia law.  The bylaws of Summit set forth more stringent
requirements than established by West Virginia law.  In addition, this policy
establishes more stringent requirements than the requirements set forth in the
bylaws of Summit Community Bank. Summit stock held in the Director Deferred
Compensation Plan will be counted towards the minimum requirement of stock that
each member of the board of directors of each subsidiary of Summit must own to
maintain a seat on the board of directors.
 
 


The requirements are as follows:


•           Summit Financial Group, Inc.


West Virginia law provides that each director of Summit must own in his or her
own right, common or preferred stock of Summit, in an amount equal to or greater
than any one of the following:

 
 
 

--------------------------------------------------------------------------------

 


 
(i)  
aggregate par value of $500.00;
(ii) 
aggregate shareholders’ equity of $500.00; or
(iii)
aggregate fair market value of $500.00.


 
Determination of the fair market value of the director’s stock in Summit is
based on the value of the stock on the date it was purchased or on the date that
the individual become a director, whichever is greater.


Directors should be aware that although based on the current market value of
Summit stock, the minimum number of shares required to be owned under this
policy exceeds the regulatory minimum, a decrease in the market value of Summit
stock could require directors to purchase more shares to meet the regulatory
minimums discussed below.
 
 
Summit’s bylaws and this policy impose more stringent requirements on directors
than imposed by West Virginia law.  Summit’s bylaws and this policy require that
each director own in his or her own right, a minimum of 2,000 shares of Summit’s
common stock.  This minimum number of shares shall be proportionately increased
for any stock splits.  Summit’s bylaws specify that the following shares are
held in a director’s “own right”: (i) shares held solely in the director’s name;
(ii) shares held through the corporation’s employee stock option plan, a
profit-sharing plan, individual retirement account, retirement plan or similar
arrangement; and (iii) shares owned by a company where the director owns a
controlling interest.


The West Virginia Attorney General has interpreted the language “own in his own
right” in the West Virginia statute governing qualifying shares, W.Va. Code §
31A-4-8, to exclude any shares that a director owns jointly.  Accordingly,
Summit’s bylaws and this policy allow shares held jointly by a director and his
or her spouse to be counted when determining whether the director owns 2,000
shares of common stock in his or her own right, as long as the director owns
stock in his or her own name with a minimum value (calculated by the par value,
shareholder’s equity or fair market value) of at least $500 (the minimum imposed
by West Virginia law).


•           Summit Community Bank


West Virginia state law and the bylaws of Summit Community Bank provide that
each director of Summit Community Bank must own in his or her own right, common
or preferred stock of Summit, in an amount equal to or greater than any one of
the following:
 
 
(i)  
aggregate par value of $500.00;
(ii) 
aggregate shareholders’ equity of $500.00; or
(iii)
aggregate fair market value of $500.00.


 
Determination of the fair market value of the director’s stock in Summit is
based on the value of the stock on the date it was purchased or on the date that
the individual become a director, whichever is greater.


This policy imposes more stringent requirements on directors of Summit Community
Bank than imposed by West Virginia state law and the bylaws of Summit Community
Bank.  This policy requires that each member of the board of directors of Summit
Community Bank own, in his or her own right, a minimum of one-thousand (1,000)
shares of common stock of Summit.  This minimum number of shares shall be
proportionately increased for any stock splits.  For purposes of determining
whether shares are owned by a director in his or her own right, the following
shares shall be deemed owned by a director in his or her own right: (i) shares
held solely in the director’s name; (ii) shares held through the Summit’s
employee stock ownership plan, the Director Deferred Compensation Plan, a
profit-sharing plan, individual retirement account, retirement plan or similar
arrangement; and (iii) shares owned by a company where the director owns a
controlling interest.  Shares held jointly by a director and his or her spouse
may also be counted when determining whether the director owns 1,000 shares of
common stock in his or her own right as long as the director owns stock in his
or her own right with a minimum value (calculated by the par value,
shareholder’s equity or fair market value) of at least $500.

 
 

--------------------------------------------------------------------------------

 




